DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 12, 16 and 18 are objected to because of the following informalities:  
at line 20 of claim 1, “genre;” should apparently read –genre; and--;
at line 4 of claim 2, “step (A); and” should apparently read --step (A),--;
at line 4 of claim 12, “server; and” should apparently read –server,--;
at line 4 of claim 16, “device; and” should apparently read –device,--; and 
at line 4 of claim 18, “account; and” should apparently read –account,--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 1 of claim 1, it is unclear what steps or limitations comprise “a music therapy informed process” and if such is different from the claimed method.  
At line 6 of claim 1, it is unclear if “at least one” references one of music and mood, or both music and mood.  
Claim 1 at line 6 recites the limitation "a specific user with the corresponding PC device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 at lines 8-9 recites the limitation "the understanding of..".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 at lines 8-9 recites the limitation "the understanding of..".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 at line 9 recites the limitation "the association of…".  There is insufficient antecedent basis for this limitation in the claim.
At line 10 of claim 1, it is unclear what comprises “a mood sequence formula”.
Lines 12-13 of claim 1 are grammatically unclear with the recitation “a personalized sequence of music playlist”.  
At line 15 of claim 1, it is unclear if “the at least one music genre includes…” is intended to recite that all of the proceeding limitations of “unsettled, soothed, energized, theme and transition music” are required by the claim or not.  
At line 17 of claim 1, it is unclear if “at least one MMP playlist” is the same as or different than “one music medicine pill (MMP) which is a…playlist” as recited at lines 12-13.   
Lines 18-19 of claim 1 are grammatically unclear with the recitation “playlist comprises at a plurality of music pieces”.  The recitation will be interpreted as --playlist comprises a plurality of music pieces-- for the purposes of examination. 
Claim 2 is indefinite as line 2 recites “steps” however the claim appears to only require one step of “prompting the specific user….”.  
Claim 2 at lines 3-4 recites “the corresponding PC device in step (A)” which makes it unclear if “the corresponding PC device” in step (B) of claim 1 is different. 
Claim 3 is indefinite as line 2 recites “steps” however the claim appears to only require one step of “prompting the specific user….”.  
Claim 3 at lines 3-4 recites “the corresponding PC device in step (A)” which makes it unclear if “the corresponding PC device” in step (B) of claim 1 is different. 
Claim 3 at lines 5-6 recites the limitation "the personal music therapy and/or emotional management".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is indefinite as lines 3-4 recites “the corresponding PC device in step (B)” which makes it unclear if “a corresponding personal computing (PC) device” in step (A) of claim 1 is different.  
At line 6 of claim 4, it is unclear if “a plurality of music pieces” is the same as or different than “a plurality of music pieces” recited at line 19 of claim 1.
Claim 4 at line 5 recites the limitation "the mood and music of the specific user".  There is insufficient antecedent basis for this limitation in the claim.
At line 5 of claim 4, it is unclear what comprises “music of the specific user”.  This will be interpreted as music for the specific user.  
Claim 5 at line 3 appears to have some grammatical errors in the recitation “providing the specific user the at least one questionnaire to the specific user”.  A suggested amendment is -- providing the specific user at least one questionnaire--.
Claim 5 at line 3 recites the limitation "the at least one questionnaire".  There is insufficient antecedent basis for this limitation in the claim.
At line 5 of claim 5, it is unclear if “music preference, most listened music genres” requires both or presents them in the alternative as no transitional term/phrase is present between the two.
At line 5 of claim 5, it is unclear if “most listened music genres” is the same as or different than “at least one music genre” recited at line 15 of claim 1.
At line 6 of claim 5, it is unclear if “various music genres” is the same as or different than “at least one music genre” recited at line 15 of claim 1.
At line 5 of claim 7, it is unclear if “the music including…” is intended to recite that all of the proceeding limitations of “external or internal locations, aromatic and acoustic values” are required by the claim or not.  
At line 6 of claim 7, it is unclear how an “external or internal location” or “aromatic” would relate to “a sensory perception of music”. 
Claim 8 at line 5 recites the limitation "the correct association".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 6 recites the limitation "the mood assessment".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 at line 3 recites the limitation "the plurality of measurements of personal biometrical and physiological data".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 at line 6 recites the limitation "the correct association".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 at line 6 recites the limitation "the mood assessment".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 at lines 8-9 appears to recite a conditional phrase beginning with “if” however it is unclear grammatically what the “then” portion of a conditional phrase would constitute in a typical “if-then” conditional statement.  
At line 4 of claim 10, it is unclear if “proper associations of music and mood” is the same as or different than “the association of music and mood” recited at line 9 of claim 1.
At line 8 of claim 10, it is unclear if “the music and mood assessment” is the same as or different than “at least one assessment of music and mood” recited at line 6 of claim 1.
Claim 11 at lines 6-7 appears to recite a conditional phrase beginning with “if” however it is unclear grammatically what the “then” portion of a conditional phrase would constitute in a typical “if-then” conditional statement.  
At line 6 of claim 11, it is unclear if “the music and mood assessment” is the same as or different than “at least one assessment of music and mood” recited at line 6 of claim 1.
At line 8 of claim 11, it is unclear if “an at-risk user” is the same as or different than “an at-risk user” recited at line 6.  
Claim 12 is indefinite as line 2 recites “steps” however the claim appears to only require one step of “acquiring….”.  
Claim 12 at line 3 recites the limitation "the music therapy informed data".  There is insufficient antecedent basis for this limitation in the claim.
Moreover at line 3 of claim 12, it is unclear what comprises “music therapy informed data”.  
Claim 12 at lines 3-4 recites “the corresponding PC device in step (C)” which makes it unclear if “the corresponding PC device” in step (B) (or step (A)) of claim 1 is different. 
Claim 12 at lines 7-8 recites the limitation "each music therapy informed session".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 13, it is unclear if “preferred and non-preferred music pieces” are a part of or different than “a plurality of music pieces” recited at line 19 of claim 1.
Claim 13 at line 4 recites the limitation "the plurality of music genres".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 at lines 4-5 recites “the corresponding PC device in step (D)” which makes it unclear if “the corresponding PC device” in step (B) (or step (A)) of claim 1 is different. 
At line 7 of claim 13, it is unclear if “preferred music pieces” is the same as or different than “preferred…music pieces” recited at lines 3-4.  
At line 3 of claim 14, it is unclear if “preferred music pieces” are a part of or different than “a plurality of music pieces” recited at line 19 of claim 1.
At lines 3-4 of claim 14, it is unclear how a music piece is imported into a chosen music genre, unless the music genre is defined by a particular list or discrete component of the system, however that would not appear to be the case in the claim.  A music genre is well-understood to mean a category of music or type of music and not a component of a system.  
Claim 14 at line 4 recites the limitation "the plurality of music genres".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 at line 5 recites the limitation "the MSF choosing the imported music pieces".  There is insufficient antecedent basis for this step in the claim.
Claim 14 at line 6 recites that the MSF chooses “the imported music pieces first” thus it is unclear if this step is supposed to precede another step or not.  
Claim 15 at line 5 recites the limitation "the successful training".  There is insufficient antecedent basis for this step in the claim.
At line 3 of claim 16, it is unclear if “at least one MMP playlist” is the same as or different than “at least one MMP playlist” recited at line 17 of claim 1.
At lines 5-6 of claim 16, it is unclear if “at personalized MMP playlist” is the same as or different than “at least one MMP playlist” recited at line 3 of claim 16 or lines 12-13 of claim 1.
At line 3 of claim 17, it is unclear if “music therapy informed process” is the same as or different than that which is recited at line 1 of claim 1.  
Claim 17 at line 4 recites “the corresponding PC device in step (E)” which makes it unclear if “the corresponding PC device” in step (B) (or step (A)) of claim 1 is different. 
At line 4 of claim 18, it is unclear which “the user account” is being referenced as claim 1 recites “a plurality of user accounts” at line 3.
At line 5 of claim 18, it is unclear if “mood music pieces” is the same as or different than “a plurality of music pieces” recited at line 19 of claim 1.
At line 6 of claim 18, it is unclear if “playlists” is the same as or different than a “playlist” recited at lines 13 or 17 of claim 1.
Claim 19 is indefinite as it is unclear what “a plurality of music/aroma therapy informed supplements” encompasses.  While the claim says it may include essential oils, it is unclear what else would be defined by that plurality and furthermore how a “therapy informed supplement” would define an essential oil.  
Claim 19 at line 6 recites “essential oils that may enhance various mood states”.  It is unclear if the language following the term “may” is required by the claim or not.  
Claim 20 is indefinite as line 2 recites “steps” however the claim appears to only require one step of “recommending….”.  
Claim 20 at line 4 recites “the corresponding PC device in step (E)” which makes it unclear if “the corresponding PC device” in step (B) (or step (A)) of claim 1 is different. 
At line 6 of claim 20, it is unclear what is defined/encompassed by “music therapy informed details”.  
Claim 20 at line 8 recites “…that may be used” and therefore it is unclear if all the limitations preceding such recitation in lines 6-8 are required by the claim or not.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karanam et al. (U.S. Pub. No. 2016/0055420) in view of Anderson et al. (U.S. Pub. No. 2010/0312042).  Regarding claim 1, Karanam et al. (hereinafter Karanam) teaches a method for providing a music therapy informed process and managing emotional regulation, the method comprising the steps of: (A) providing a plurality of user accounts (profiles of other users or groups of users [0064]) and at least one remote server ([0058], [0115], [0229] and [0230]), wherein each of the plurality of user accounts is associated with a corresponding personal computing (PC) device (“user’s smart device”/computer) ([0109], [0115], [0141] and [0142]); (B) managing at least one assessment of mood and music for a specific user ([0059], [0045], [0046], [0079], [0080] and [0129]) with the corresponding PC device [0129] (to analyze health conditions of specific user against the population [0129], the assessment must be done through the database where health conditions of a population are stored [0129]), wherein the mood of the specific user is determined [0130], and wherein the understanding of the association of music and mood is evaluated [0130]; (C) recommending and relaying a mood sequence formula (MSF) to the corresponding PC device of the specific user, wherein the MSF comprises at least one music medicine pill (MMP) which is a personalized sequence of music playlist from at least one music genre to manage the emotional regulation of the specific user, wherein the at least one music genre includes unsettled, soothed, energized, theme and transition music ([0212] and [0214]); (D) creating at least one MMP playlist based on the recommended MSF, wherein the at least one MMP playlist comprises at a plurality of music pieces from the at least one music genre (such as classical music - [0214], [0217] and [0218]); (E) and displaying the at least one MMP playlist on the corresponding PC device of the specific user (Fig. 5A, [0065], [0118], [0217], [0218] and [0228]).
While Karanam discloses a remote server for storing aggregated data related to health, media and user input ([0058], [0115] and [0230]), wherein said data can be displayed on a user device [0230], Karanam does not disclose explicitly managing the assessment of the specific user through the remote server or creating the at least one MMP playlist through the remote server, or displaying the playlist through the server.  
Anderson et al. (hereinafter Anderson) teaches a system for delivering therapeutic music to patients, wherein a playlist is defined for each patient (see Abstract).  A central remote server manages an entire media collection [0120], which is in communication with a plurality of patient devices for presenting media content to each user ([0091]-[0092]).  The playlist for each specific patient is created from the media server collection [0008] and an assessment of the user [0098], the specific playlist content of which can be displayed to the user [0092].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage the music/mood assessment, and create/display a resultant playlist of the assessment as taught by Karanam, through a remote server as suggested by Anderson as Karanam recognizes the incorporation of aggregated user data from a plurality of users in the determination of a personalized playlist and Anderson suggests that a remote server facilitates presentation of various data to a specific patient device ([0091] and [0092]) in accordance with a specific playlist [0008].   
Regarding claim 2, while Karanam does not disclose explicitly prompting the specific user to create a user account with the corresponding PC device in step (A), Karanam makes such obvious as Karanam discloses that the system may invite the user to input his/her health information [0109]; a user profile is constructed [0120] and when a new user activates the music app on their smartphone, the app initiates a learning phase which would constitute creation of an account of the user’s data/preferences and unique user information such as heart rate fluctuation in response to a particular genre of music [0218].
Regarding claim 3, while Karanam does not disclose explicitly prompting the specific user to enter at least one goal with the corresponding PC device in step (A), Karanam makes such obvious as Karanam discloses that the personal device of the user may invite the user to input his/her health information [0109]; and a desired user state/goal is pre-specified by a user or obtained by direct user input ([0066] and [0112]), wherein the at least one goal is related to the personal music therapy and/or emotional management (such as feeling energized or maintaining a relaxed state [0164]).
Regarding claim 4, Karanam discloses providing at least one questionnaire to the specific user with the corresponding PC device in step (B) [0109], wherein the at least one questionnaire is used to assess the mood and music of the specific user ([0044], [0109] and [0216]); providing a plurality of music pieces in a pre-determined sequence to the specific user to listen to with the corresponding PC device ([0115], [0083] and [0202]); and prompting the specific user to make a selection from a plurality of music genres [0212] and/or a selection from a plurality of moods for each of the plurality of music pieces while listening. While Karanam does not disclose explicitly providing the questionnaire through the remote server, Karanam makes such obvious as Karanam discloses that the remote server stores aggregated data related to health, media and user input (the questionnaire resulting in “user input”) ([0058], [0115] and [0230]).
Regarding claim 5, Karanam discloses providing the specific user at least one questionnaire ([0109] and [0059]) to determine music listening habits (intended use), wherein the music listening habits include music preference, most listened music genres; prompting the specific user to identify perceived moods ([0059] and [0109]) for various music genres (intended use); and prompting the specific user to specify stuck/repressed moods ([0059] and [0109]).
Regarding claim 6, while Karanam does not disclose explicitly prompting the specific user to enter a mood associated word to the plurality of music pieces while listening, Karanam makes such obvious as Karanam discloses that a particular media content item (which may constitute songs or a playlist), may be health-tagged as “effective in cardiovascular regulation” (which would have an effect on “mood”) if, for instance, the songs/playlist are determined to reduce heart rate by ten beats per minute [0122].  
Regarding claim 7 and in view of its indefinite nature, while Karanam does not disclose explicitly prompting the specific user to enter a sensory selection associated with the plurality of music pieces while listening; and wherein the sensory selection is related to a sensory perception of the music including external or internal locations, aromatic, and acoustic values, Karanam makes such obvious as Karanam discloses that a high-tempo (“acoustic value”) song may cause a system to prompt the user’s phone or watch to vibrate.  
Regarding claim 8, Karanam discloses providing a plurality of measurements to the specific user to enter personal biometrical and physiological data through the corresponding PC device (“measurements” in the form of surveys, clinical questionnaires, mood or activity scales specific to health conditions; glucose blood levels, etc. [0109]); and using the plurality of measurements of the specific user to determine the correct association of mood and music in the mood assessment ([0164] and [0165]).  While Karanam does not disclose explicitly determining the correct association of mood and music through user-specified measurements through the remote server, Karanam makes such obvious as Karanam discloses that the remote server stores aggregated data related to health, media and user input ([0058], [0115] and [0230]).
Regarding claim 9, Karanam discloses prompting the specific user to acquire real-time data for each of the plurality of measurements of personal biometrical and physiological data through the corresponding PC device (continuously aggregating data of physiological health metrics such as heart rate or blood pressure – [0058], [0059], [0113], [0160] and [0219]); and using the real-time data of the plurality of measurements to determine the correct association of mood and music in the mood assessment [0160] and [0218]).  While Karanam does not disclose explicitly determining the correct association of mood and music through biometrical and physiological data measurements through the remote server, Karanam makes such obvious as Karanam discloses that the remote server stores aggregated data related to health, media and user input ([0058], [0115] and [0230]).
Regarding claim 10, and in view of its indefinite nature, Karanam discloses providing a plurality of music and mood tutorials to the specific user to conduct self-learning for proper associations of music and mood through the corresponding PC device; prompting the specific user to conduct the self-learning using the plurality of music and mood tutorials through the corresponding PC device ([0220]: training session where user is presented with different content/media/games and health responses are measured, analyzed and recorded; [0109]: user answers questions to various surveys, questionnaires, activity scales, etc.), and if the music and mood assessment of the specific user includes at least one incorrect association of a specific mood with one of the plurality of music pieces, then the system may alert the user by causing the user’s phone or watch to vibrate [0153].
Regarding claim 11, and in view of its indefinite nature, Karanam discloses providing a plurality of music therapy informed professionals to the specific user (caregivers, doctors, nurses, etc.) [0109] to take actions to address risk and safety concerns through the corresponding PC device (intended use); and determining that the specific user is identified in the mood and music assessment as an at-risk user due to multiple health metrics ([0059], [0109] and ; and wherein an at-risk user is determined to have high risks related to suicide, violence, physical, social, and occupational disability such as by having an elevated heart rate ([0146], [0153], [0197] and [0218]).
Regarding claim 12, and in view of its indefinite nature, Karanam discloses acquiring music therapy informed data from the specific user with the corresponding PC device in step (C) (obtaining health, media and user input ([0058], [0115], [0109] and [0230]), wherein the music therapy informed data includes user entered information, goals, personal biometrical and physiological data, mood experiences, and/or training results, during and/or after each music therapy informed session [0109]. While Karanam does not disclose explicitly acquiring the music therapy informed data through the remote server, Karanam makes such obvious as Karanam discloses that the remote server stores aggregated data related to health, media and user input ([0058], [0115] and [0230]).
Regarding claim 13, and in view of its indefinite nature, Karanam discloses prompting the specific user to specify preferred and non-preferred music pieces in each of the plurality of music genres (such as classical music) with the corresponding PC device in step (D) [0217]; and creating the at least one MMP playlist in accordance with the MSF using preferred music pieces [0212].  While Karanam does not disclose explicitly creating the at least one MMP playlist through the remote server, Karanam makes such obvious as Karanam discloses that the remote server stores aggregated data related to health, media and user input ([0058], [0115] and [0230]).
Regarding claim 15, and in view of its indefinite nature, Karanam disclosesprompting a plurality of training modules to the specific user ([0220]: training modules where user is presented with different content/media/games; [0109]: user answers questions to various surveys, questionnaires, activity scales, etc.) to create MMP playlists following the MSF through the corresponding PC device (intended use); and confirming and registering the successful training conducted by the specific user ([0110]: user given a score/reward which indicates confirmation/registration of “successful training”).  While Karanam does not disclose explicitly confirming and registering successful training through the remote server, Karanam makes such obvious as Karanam discloses that the remote server stores aggregated data related to health, media and user input, the training of which requires input by the user ([0058], [0115] and [0230]).
Regarding claim 16, and in view of its indefinite nature, Karanam disclosesprompting the specific user to create at least one MMP playlist following the MSF through the corresponding PC device ([0214], [0217] and [0218]), wherein the specific user is identified as a trained user (by indication of a user score/reward [0110]) for creating a personalized MMP playlist (intended use).
Regarding claim 18, and in view of its indefinite nature, Karanam discloses providing a user portal to the specific user and an arbitrary user from a plurality of the user accounts (virtual classrooms set up to test attendees [0215]).  While Karanam does not disclose explicitly the specific user shares and discusses mood music pieces and playlists with the arbitrary user, Karanam makes such obvious as Karanam discloses continuously testing the mental state of attendees and customizing the presented media (music pieces/playlists) to improve or maintain class attention and learning.  
Regarding claim 19, and in view of its indefinite nature, Karanam discloses providing olfactory (scent) related presentations [0153], however Karanam does not disclose that the scent is that of an essential oil.  Anderson discloses that the olfactory related presentation may be that of aromatherapy (which constitutes “essential oils”) [0117].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate aromatherapy as taught by Anderson, into a system for stimulating the olfactory senses as suggested by Karanam as Karanam recognizes the stimulation of the olfactory senses in correlating sensory parameters [0186] with health data and hence mood or cognitive functions ([0078]-[0080] and Anderson discloses that presenting aromatherapy to a patient and other tactile stimuli such as massage [0116] provides therapeutic benefit [0067].  
Regarding claim 20, and in view of its indefinite nature, Karanam discloses recommending at least one mood exercise routine/regimen (MER) (“media consumption regimen”) to the specific user with the corresponding PC device in step (E) [0136].  While Karanam does not disclose explicitly that the recommending is done through the remote server, Karanam makes such obvious as Karanam discloses that the remote server stores aggregated data related to health, media (“media consumption regimen”) and user input ([0058], [0115] and [0230]).
Allowable Subject Matter
80.	Claims 14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791